DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art References:
Muller			US 3,362,280
Dobbin		USPAP 2016/0195125 A1

Response to Arguments
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 5/19/2021 is acknowledged.  The traversal is on the grounds that claim 1, as amended, can be used in a similar process of using the product as set forth in the method claim 16.  This is found persuasive.
Hence, the restriction requirement filed 4/13/2021 is has been WITHDRAWN.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US 3,362,280).

Regarding claim 1, Muller discloses a protective seal cap assembly (abstract) for enclosing an end portion (fig. 6) of a fastener (25) extending through a structure (20), comprising:
a cap member (10) comprising:
a sidewall (15) which defines an opening (26) and defines an interior space (14) within the sidewall (15) and aligned with the opening (26), wherein the sidewall (15) defines a central axis (“x”); and
at least one rib (22) which extends away from sidewall (15) within the interior space (14) and extends in a direction along the central axis (“x”) of the cap member (10), wherein with the cap member (10) positioned enclosing the end portion (fig. 6) of the fastener (25), at least a portion of the at least one rib (22) deforms and creates an interference friction (col. 3, lines 65-70) between the at least one rib (22) and the end portion (fig. 6) of the fastener (25).

Regarding claim 2, Muller discloses the protective seal cap assembly of claim 1, wherein the at least one rib (22) has a length (figs. 4-5) which extends between the opening (26) and a top wall of the cap member (10).

Regarding claim 3, Muller discloses the protective seal cap assembly of claim 1, wherein the at least one rib (22) extends in the direction (figs. 4-5) within the interior space (14) parallel to the central axis (“x”).

Regarding claim 4, Muller discloses the protective seal cap assembly of claim 1, wherein the at least one rib (22) extends linearly (figs. 4-5).

Regarding claim 5, Muller discloses the protective seal cap assembly of claim 1, wherein the at least one rib (22) comprises a wall constructed of a resilient material (col. 3, lines 65-70).

Regarding claim 6, Muller discloses the protective seal cap assembly of claim 1, wherein the at least one rib (22) extends within the interior space (14) of the cap member (10) from an inner wall member (figs. 4-5) of an end portion (figs. 4-5) of the cap member (10).

Regarding claim 7, Muller discloses the protective seal cap assembly of claim 1, wherein the at least one rib (22) comprises a first rib (22) and a second rib (22) positioned on opposing sides (fig. 3) of the sidewall (15).

Regarding claim 8, Muller discloses the protective seal cap assembly of claim 7, wherein the first rib (22) and the second rib (22) are spaced apart (fig. 3) from one another across the interior space (14).

Regarding claim 9, Muller discloses the protective seal cap assembly of claim 8, wherein the first rib (22) and the second rib (22) are positioned an equal distance (fig. 3) from the central axis (“x”) at a predetermined point (fig. 3) on the central axis (“x”).

Regarding claim 10, Muller discloses the protective seal cap assembly of claim 7, further including:
the at least one rib (22) further comprises a third rib (22, fig. 3) and a fourth rib (22, fig. 3);
the third rib (22) is positioned spaced apart (fig. 3) along the sidewall (15) from the first rib (22);
the fourth rib (22) is positioned spaced apart (fig. 3) along the sidewall (15) from the second rib (22); and
the third rib (22) and the fourth rib (22) are spaced apart (fig. 3) from one another across the interior space (14).

Regarding claim 12, Muller discloses the protective seal cap assembly of claim 1, wherein the sidewall (15) has an end portion (figs. 4-5) which comprises an inner wall member (figs. 4-5) and an outer wall member (figs. 4-5).

Regarding claim 16, Muller discloses a method for holding a protective seal cap assembly against a structure (20) enclosing an end portion (fig. 6) of a fastener (25) which extends through the structure (20), comprising the steps of:
positioning a cap member (10) over the end portion (fig. 6) of the fastener (25) and against the structure (20) wherein the cap member (10) includes:
a sidewall (15) which defines an opening (26) and defines an interior space (14) within the sidewall (15) and aligned with the opening (26), wherein the sidewall (15) defines a central axis (“x”); and
at least one rib (22) which extends away from the sidewall (15) within the interior space (14) and extends in a direction along the central axis (“x”) of the cap member (10); and
deforming at a least a portion of the at least one rib (22) creating interference friction (col. 3, lines 65-70) between the at least one rib (22) and the end portion (fig. 6) of the fastener (25).

Regarding claim 17, Muller discloses the method of claim 16, wherein the at least one rib (22) includes a first rib (22) and second rib (22) positioned on opposing sides (fig. 3) of the sidewall (15) wherein at least a portion of the first rib (22) and a second portion of second rib (22) creating interference friction (col. 3, lines 65-70) between the first rib (22) and the end portion (fig. 6) of the fastener (25) and between the second rib (22) and the end portion (fig. 6) of the fastener (25).

Regarding claim 18, Muller discloses the method of claim 16, wherein the positioning of the cap member (10) further includes positioning the cap member (10) against a structure (20) through which the end portion (fig. 6) of the fastener (25) extends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 3,362,280) in view of Dobbin (USPAP 2016/0195125 A1).

Regarding claim 13, Muller discloses the protective seal cap assembly of claim 12, except for wherein the inner wall member (figs. 4-5) and the outer wall member (figs. 4-5) define a channel which extends about the central axis (“x”).
However, Dobbin teaches wherein the inner wall member (210) and the outer wall member (223, 224) define a channel (240) which extends about the central axis (230). Therefore, it would have been obvious to one of ordinary skill in the art to modify Muller wherein the inner wall member and the outer wall member define a channel which extends about the central axis as taught by Dobbin to provide an added means for securing the fastener to a structure. 

Regarding claim 14, Muller discloses the protective seal cap assembly of claim 13, except for wherein the outer wall member (figs. 4-5) defines a first port through the outer wall member (figs. 4-5) which defines a flow path between the channel and an exterior of the outer wall member (figs. 4-5).
However, Dobbin teaches wherein the outer wall member (223, 224) defines a first port (270) through the outer wall member (223, 224) which defines a flow path between the channel (240) and an exterior of the outer wall member (223, 224). Therefore, it would have been obvious to one of ordinary skill in the art to modify Muller wherein the outer wall member defines a first port through the outer wall member which defines a flow path between the channel and an exterior of the outer wall member as taught by Dobbin to provide an added means for securing the fastener to a structure. 

Regarding claim 15, Muller discloses the protective seal cap assembly of claim 14, except for further includes the outer wall member (figs. 4-5) defines a second port through the outer wall member (figs. 4-5) positioned spaced apart from first port on opposing sides of the outer wall member (figs. 4-5).
However, Dobbin teaches further includes the outer wall member (223, 224) defines a second port (251) through the outer wall member (223, 224) positioned spaced apart (figs. 1-2) from first port (270) on opposing sides of the outer wall member (223, 224). Therefore, it would have been obvious to one of ordinary skill in the art to modify Muller further includes the outer wall member defines a second port through the outer wall member positioned spaced apart from first port on opposing sides of the outer 

Regarding claim 19, Muller discloses the method of claim 18, wherein the sidewall (15) has an end portion (fig. 6) which comprises an inner wall member (figs. 4-5) and an outer wall member (figs. 4-5), wherein:
except for [the inner wall member (figs. 4-5) and the outer wall member (figs. 4-5) define a channel which extends about the central axis (“x”); and
the outer wall member (figs. 4-5) defines a first port and a second port positioned spaced apart from one another on opposing sides of the sidewall (15)].
However, Dobbin teaches the inner wall member (210) and the outer wall member (223, 224) define a channel (240) which extends about the central axis (230); and the outer wall member (223, 224) defines a first port (270) and a second port (251) positioned spaced apart (figs. 1-2) from one another on opposing sides of the sidewall (200). Therefore, it would have been obvious to one of ordinary skill in the art to modify Muller the inner wall member and the outer wall member define a channel which extends about the central axis; and the outer wall member defines a first port and a second port positioned spaced apart from one another on opposing sides of the sidewall as taught by Dobbin to provide an added means for securing the fastener to a structure. 

Regarding claim 20, Muller discloses the method of claim 19, except for further including injecting a sealant into one of the first port or the second port.
However, Dobbin teaches further including injecting a sealant (140) into one of the first port (270) or the second port (251). Therefore, it would have been obvious to one of ordinary skill in the art to modify Muller further including injecting a sealant into one of the first port or the second port as taught by Dobbin to provide an added means for securing the fastener to a structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd